On April 14,1998, the Defendant was sentenced to the following: DC 97-635 - Count I: Five (5) years in the Montana Women’s Prison, to run consecutively with the sentences presently serving; Count II: Five (5) years in the Montana Women’s Prison, to run concurrently with Count I of this Cause; Count III: Six (6) months imprisonment in the YCDF, to run concurrently with Counts I and II of this Cause. Defendant shall receive credit for 209 days already served. DC 97-715 - Five (5) years in the Montana Women’s Prison, to run concurrently to the sentence imposed in DC 97-635. DC 98-223 - Three (3) years in the Montana Women’s Prison, to run consecutively to the sentence in DC 97-635. DC 98-229 - Count I: Three (3) years in the Montana Women’s Prison, to run consecutively to the sentence in DC 97-635; Count II: Three (3) years in the Montana Women’s Prison, to run consecutively to the sentence in DC 97-635; Count III: Six (6) months in the YCDF, to run concurrently with Count I and II; Count TV: Six (6) months in the YCDF, to run concurrently with Count I and II; and Count V: Six (6) months in the YCDF, to run concurrently with Count I and II.
On September 18,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
Done in open Court this 18th day of September, 1998.
DATED this 29th day of October, 1998.
The defendant was present and was represented by Tara Javid. The state was represented by Margaret Gallagher.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that in all judgments, the place of imprisonment shall be designated as the Department of Corrections, striking therefrom Montana Women’s Prison; the sentence imposed in Cause No. 98-223 shall be suspended in its entirety; and the Defendant is ordered to make restitution in all Causes.
The reasons for the amendments are to make the sentences agreeable with the previous decisions of the Sentence Review Division and to maintain uniformity in sentencing.
Chairman, Hon. Robert Boyd, Alt. Member, Hon. John C. McKeon and Alt. Member, Hon. Robert Holmstrom.
The Sentence Review Board wishes to thank Tara Javid and Margaret Gallagher for representing Ms. Humphrey and the State in this matter.